Case 12-06028      Doc 41     Filed 07/24/13 Entered 07/24/13 17:12:00        Desc Main
                                 Document     Page 1 of 2

                                                                                  EOD
                                                                                  07/24/2013
                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

IN RE:                                   §
                                         §
DELTA PETROLEUM CORP., et. al.,          §             Case No. 11-14006
                                         §             in the United States Bankruptcy Court
                                         §             for the District of Delaware
                                         §
                                         §
                    Debtors.             §             Chapter 11

CASTLE TEXAS PRODUCTION, L.P. §
                              §
              Plaintiff,      §
                              §
v.                            §                        Adversary No. 12-6028
                              §
THE LONG TRUSTS               §
                              §
              Defendants.     §

              ORDER GRANTING DEFENDANTS’ MOTION TO
             ABSTAIN AND REMAND TO THE SUPREME COURT
                 OF TEXAS AND DISMISSING AS MOOT
           RECOVERY TRUSTEE’S MOTION TO TRANSFER VENUE

      The Court has heard and considered the Motion to Abstain and Remand to the

Texas Supreme Court filed in this removed action by Larry T. Long, L. Allan Long, and

B. Virginia Long, in their respective capacities as Trustees of the Lawrence Allen Long

Trust, the Charles Edward Long Trust, the Larry Thomas Long Trust, and the John

Stephen Long Trust (collectively, the “Long Trusts”), as well as the Motion to Transfer

Venue to the United States Bankruptcy Court for the District of Delaware filed by John T.

Young, Jr. (the “Recovery Trustee”), as Trustee for the Delta Petroleum General

Recovery Trust, both filed in the above-referenced adversary proceeding that was
  Case 12-06028       Doc 41     Filed 07/24/13 Entered 07/24/13 17:12:00       Desc Main
                                   Document     Page 2 of 2


removed to this Court from the Supreme Court of Texas. The Court finds that appropriate

notice of the Motion and the hearing was given according to the Federal and Local Rules

of Bankruptcy Procedure.

       Upon due consideration of the pleadings, the evidence admitted at the hearing, the

relevant legal authorities, and the argument of counsel, and for the reasons expressed in a

Memorandum of Decision entered by the Court on this date pursuant to Fed. R. Civ. P.

52, made applicable to adversary proceedings in bankruptcy cases by Fed. R. Bankr. P.

7052, the Court finds that just cause exists for the entry of the following order.

       IT IS THEREFORE ORDERED that the Motion to Abstain and Remand to

Texas Supreme Court filed in this removed action by the Long Trusts [dkt #9] is

GRANTED and that this cause of action is hereby REMANDED to the Supreme Court

of Texas [previous cause no. 11-0161].

       IT IS FURTHER ORDERED that the Motion to Transfer Venue to the United

States Bankruptcy Court for the District of Delaware filed by the Recovery Trustee [dkt #4]

is DISMISSED AS MOOT.

                                              Signed on 07/24/2013




                                              THE HONORABLE BILL PARKER
                                              UNITED STATES BANKRUPTCY JUDGE




                                             -2-